Title: To Thomas Jefferson from George Washington, 4 August 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Phila. Augt. 4th. 1793.

If the heads of Departments and the Attorney General, who have prepared the eight rules which you handed to me yesterday, are well satisfied that they are not repugnant to treaties, or to the Laws of Nations; and moreover, are the best we can adopt to maintain Neutrality; I not only give them my approbation, but desire they may be made known without delay for the information of all concerned.
The same expression will do for the other paper, which has been  subscribed as above, and submitted to my consideration for restoring, or making restitution of Prizes under the circumstances therein mentioned.
It is proper you should be informed that the Minster of France intends to leave this City for New York tomorrow; and not amiss, perhaps, to know that in mentioning the seasonable aid of hands which the Ambuscade received from the French Indiaman, the day preceeding her meeting the Boston, he added that Seamen would no longer be wanting, as he had now 1500 at his command. This being the case (altho’ the allusion was to the Subject he was then speaking upon) some of these Men may be employed in the equipment of other Privateers than those now in existence; as the right of fitting out such, in our Ports is asserted in unequivocal terms.
Was the propriety of convening the Legislature at an earlier day than that on which it is to assemble by Law, considered yesterday? The late decree of the National Convention of France—dated the 9th. of May—authorising their Ships of War and Armed Vessels to stop any Neutral Vessels loaded in whole, or part with Provisions, and send them into their Ports, adds another motive for the adoption of this measure.

Go: Washington

